Citation Nr: 1221572	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  07-38 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a temporary total rating for right hammertoe based on the need for convalescence following December 21, 2007 surgery.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1969 to June 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  In June 2008, a hearing was held before a Decision Review Officer (DRO) at the RO; a transcript of the hearing is associated with the claims file.  This matter was previously before the Board in January 2012 when it was remanded for additional development.  


FINDING OF FACT

On December 21, 2007, the Veteran underwent surgery for his service-connected right 2nd  hammertoe disability; it is reasonably shown that following that procedure he required convalescence through April 30, 2008.  


CONCLUSION OF LAW

The requirements for establishing entitlement to a temporary total (convalescence) rating are met for the Veteran's right 2nd hammertoe disability for the period from December 21, 2007 through April 30, 2008.  38 C.F.R. § 4.30 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist omission is harmless.  

B. Legal Criteria, Factual Background, and Analysis

Under 38 C.F.R. § 4.30, a temporary total rating for convalescence will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  An extension of 1, 2, or 3 months beyond the initial 3 months may be granted and extension of 1 or more months up to 6 months beyond the initial 6 months period may be made, upon request.  38 C.F.R. § 4.30(b).  

Notations in the medical record as to a veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  See Felden v. West, 11 Vet. App. 427 (1998); Seals v. Brown, 8 Vet. App. 291 (1995).  The United States Court of Appeals for Veterans Claims (Court) has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden, 11 Vet. App. at 430 (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 415 (31st ed., 2007)).  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id.  (citing WEBSTER'S MEDICAL DESK DICTIONARY 606 (1986)).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

On December 21, 2007, the Veteran underwent surgery to correct a service-connected right 2nd hammertoe deformity.  He seeks a temporary total rating for convalescence following this procedure. 

A December 21, 2007 VA post-op treatment record notes there were no complications from the surgery, and that the Veteran's condition was good.  He was to limit his activity to only partial weight bearing on the right lower extremity.  

A December 2007 (one week post surgery) report notes the Veteran's pain levels were not well-controlled.  He had not been able to put weight on his forefoot due to pain.  On physical examination, the surgical site was clean and dry with the dressings and sutures intact.  There was mild local erythema (i.e., redness) and edema (i.e., swelling) of the right foot; ROM was guarded.  It was noted that he was doing well.  

A January 2008 (three weeks post surgery) report notes the Veteran's pain levels were not well-controlled (he was taking 4 vicodin a day).  A January 2008 one month status post surgery report notes there was no pain in the 2nd right digit, and that he could transition from his surgical shoe to weight-bearing as tolerated in regular shoe gear.  

A February 2008 (six weeks post surgery) report notes the Veteran accidentally stubbed his surgically repaired toe and complained of pain.  It was noted that he would need disability from February 7, 2008 through March 2008 (when he was to be reevaluated).  An April 2008 addendum report indicates that there were no surgical complications from the December 2007 surgery, and that the Veteran was considered unable to work from December 2007 through April 2008.  

In January 2012, the Board remanded this matter for an opinion as to whether convalescence was required following the December 2007 surgical procedure.  

In a February 2012 medical opinion based on review of the claims file, the consulting provider noted that the Veteran's first two post-op visit reports show his pain not being well controlled.  There was no notation as to whether he was released back to work at that time.  The consulting  provider observed that "a postoperative patient with uncontrolled pain may not be a suitable candidate for normal working conditions."  The provider explained "there was initial post op residuals (poor pain control) that would have prevented [the Veteran's] return to work, and a subsequent physician statement [in February 2008] requiring disability shortly after this time, both of which would make the veteran unable to work during this time period."  Regarding whether convalescence was warranted from February to April 2008 based on the surgical procedure or the intercurrent February 2008 injury, it was noted that such was discussed by the treating physician, and "it would be mere speculation for this examiner to state [otherwise]."  

Based on the foregoing evidence, the Board finds that the evidence supports the assignment of a temporary total rating based on the need for convalescence following the right 2nd hammertoe correction surgery for the period from December 21, 2007 through April 30, 2008.  While there were no complications from the surgery, following the surgical procedure the Veteran's pain levels were not well controlled, and a consulting VA medical provider has opined, in essence, that a person with uncontrolled pain was unsuitable for work (noting a treating physician's notations that the Veteran would need disability/be unable to work from December 2007 through April 2008, and indicating that it would be speculation to opine otherwise).  

The Board finds no reason to question the opinions of the Veteran's treating physician and the consulting February 2012 VA medical expert.  The opinions are supported by rationale that cites to factual data (i.e., complaints of uncontrolled pain and treating physician notations he would need disability/be unable to work), and the Board finds them to be probative and persuasive.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that a temporary total rating based on the need for convalescence following the Veteran's right 2nd hammertoe correction surgery on December 21, 2007 is warranted for the period from the day of the surgery through April 30, 2008.  


ORDER

A temporary total rating based on the need for convalescence following surgery, is granted for the Veteran's right 2nd hammertoe disability for the period from December 21, 2007 through April 30, 2008, subject to the regulations governing payment of monetary awards.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


